Citation Nr: 1631356	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for shell fragment wound of the right knee with scar. 

2. Entitlement to a rating in excess of 10 percent for shell fragment wound of the left knee with scar.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the RO. In September 2015 and February 2016, the Board remanded this case for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded VA examinations for his service-connected right knee and left knee disabilities in November 2012, and has alleged a worsening since that time.  In 2015, the Board remanded the case to schedule him for an examination.  He then failed to report for an examination scheduled in November 2015.  However, the Board again remanded the case in February 2016 to schedule another examination, because the VA outpatient records showed the Veteran had cancelled the November 2015 examination because he was going through cancer treatment.

The RO then scheduled the Veteran for another examination in March 2016, and the VA medical center indicated he refused the examination.  The RO then issued a March 2016 supplemental statement of the case discussing his failure to report.  In response, he called the RO and indicated that he had not been able to make the appointment because he was getting cancer treatment that same day.  The evidence, at this point, is not clear as to why he did not attend the March 2016 examination.  The report of contact references a November 2015 appointment and cancer treatment - which was why the Board had previously remanded the case again - but it also notes this was "in regards to open remand NOD 02/05/2016" - which was the date of the Board's prior remand.  It is not clear, then, whether the Veteran was indicating he also refused to attend the 2016 examination because of additional cancer treatment.  

To accord him every possible consideration, the Board will give him one more opportunity to report.  He is advised that if he does not do so, VA regulations permit his claims for an increase to be denied.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC in Providence for treatment from April 2016 to the present.  

2. The Veteran should be scheduled for a VA knee examination to evaluate the current severity and manifestations of his shell fragment wound of the right and left knee with scar. 
 
The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's shell fragment wound of the right and left knee with scar. The examiner should report all signs and symptoms necessary for rating the Veteran's shell fragment wound of the right and left knee with scar. 

All knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's bilateral knee disability.

The examiner must also address each scar associated with the shell fragment wounds of the knees. The examiner must provide a detailed description of each residual scar.
 
The examiner must also specifically indicate whether the Veteran has an injury to any respective muscle group(s), and if so, discuss whether the muscle group(s) affected is manifested by slight, moderate, moderately severe, or severe disability.

Additionally, the examiner must specifically identify any residual neurological symptoms or impairment, specifying the nerve(s) involved and the severity of any such symptoms or impairment. 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's shell fragment wound of the right and left knee with scar; however, his or her attention is drawn to the following:

 * Most recent VA examination report of November 2012

 * April 2013 Notice of Disagreement indicating that the Veteran's condition has increased in severity due to the changes in his walking gait to compensate for the pain he has in his knees.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




